Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


In response to argument/remarks filed 03/09/2021, claims 1-2, 7, 11, 13-14, and 19-20 have been amended. No claims are new. 

Double Patenting
	In response to argument/remarks filed 03/09/2021, applicant has requested the double patenting rejection be held in abeyance until an indication of allowable subject matter is received in the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 7-14, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crow et al. (US 20020057287 A1), in view of Jobs et al (US Patent No. US 6957395 B1)

	In regards to claim 1, Crow teaches, A method comprising: 
displaying a first display element on a display, receiving an input command from a user, the input command causing a display of a second display element, the second display element being subordinate to the first display element and selectable via user input; responsive to receiving the input command: displaying the second display element concurrently with the first display element on the display; (See fig. 3A-5 and paragraphs 58, 63, 113, display window 202 configured to invoke a command (e.g. drawer control 214) to cause concurrent display of a second display element (e.g. see figs. 3b-5) in response to user selection of control 214. The drawer contents are the children of the drawer control therefore subordinate)
displaying, at the second display element, dynamic information that corresponds to content associated with the first display element.  (See fig. 3A-5, paragraph 66-67, second display element dynamically displays A or B dependent upon what content is selected in the first display element, i.e. drawer control 214 or resize control 208)
Crow clearly teaches second display element being subordinate to the first display element however does not specifically teach, responsive to receiving input command: visually indicating the second display element as being subordinate to the first display element by animating a change in a size of the first display element from a first size to a second size during the concurrent display; and
However, Jobs further teaches, responsive to receiving input command: visually indicating the second display element as being subordinate to the first display element by animating a change in a size of the first display element from a first size to a second size during the concurrent display; and (See figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Crow to comprise method further taught by Jobs because benefits that may be realized include providing a user with a tool to readily identify the active and inactive windows which are currently available for interaction.  By maintaining all inactive windows visible and available at any time, the 


In regards to claim 2, Crow-Jobs teaches the method of claim 1, wherein visually indicating the second display element as being subordinate to the first display element comprises changing a size of the second display element from a third size to a fourth size, wherein the third size is smaller than the fourth size. (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see Crow figs. 3-5)

In regards to claim 7, Crow--Jobs teaches the method of claim 1, wherein visually indicating the second display element as being subordinate to the first display element is in response to displaying the second display element (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see Crow figs. 3-5)

In regards to claim 8, Crow--Jobs teaches the method of claim 1, wherein visually associating the first display element and the second display element includes displaying at least a portion of the second display element so that the portion of the second display element visually appears to contact or overlap at least a portion of the first display element.  (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see Crow figs. 3-5 and Jobs fig. 6 and associated column and lines, inactive window stays in the background instead of being minimized and active window overlaps)

In regards to claim 9, Crow--Jobs teaches the method of claim 1, wherein the dynamic information in the second display element comprises more detailed information describing the content associated with the first display element.  (See Crow fig. 5A, first element is general indication of more data to be displayed, second display element shows detailed info about that data)

In regards to claim 10, Crow--Jobs teaches the method of claim 1, wherein the first display element and the second display element both display information related to at least one of traffic, stocks, news, weather, or sports. (See Crow paragraph 66)

Claim 11 is similar to rejection of claim 1, except claim 1 does not recite, block the first display element from responding to user input during the concurrent display
However, Jobs further teaches, block the first display element from responding to user input during the concurrent display (See figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using elements within this window until it becomes active again). See figs. 4-5, concurrent display of two windows)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Crow-Jobs to comprise method further taught by Jobs because benefits that may be realized include providing a user with a tool to readily identify the active and inactive windows which are currently available for interaction.  By maintaining all inactive windows visible and available at any time, the user can easily identify and quickly activate a desired window. Unused window can become minimized/inactive such that cpu usage/consumption can be reduced.
The rest of the limitation is rejected under similar rationale from rejection of claim 1. 

In regards to claim 12, Crow-Jobs teaches the system of claim 11, the display device further configured to dismiss display of the second display element and restore interactive responsiveness of the first display element so that the first display element is no longer blocked from responding to user input. (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is , and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). User can select previously active window in the minimized column to make it active again for interaction and deactivate the other)

In regards to claim 13, Crow-Jobs teaches the system of claim 11, wherein visual association indicating the second display element as being subordinate to the 10first display element includes displaying at least a portion of the second display element so that the portion of the second display element visually appears to contact or overlap at least a portion of the first display element. (See Jobs figs. 3-5 and col. 5, lines 1-55, col. 6, lines 30-43, when inactive minimized window is selected, the window is restored to its original size and becomes active, and previously active window is simultaneously minimized and becomes inactive (i.e. user is blocked from using this window until it becomes active again). See figs. 4-5, concurrent display of two windows. Also see Crow figs. 3-5 and Jobs fig. 6 and associated column and lines, inactive window stays in the background instead of being minimized and active window overlaps)

Claim 14 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.


Claim 19 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 13, therefore, it is rejected under similar rationale as set forth above.

Claims 3-6 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crow et al. (US 20020057287 A1), in view of Jobs et al (US Patent No. US 6957395 B1), and further in view of Teibel et al. (US Patent No. 6353451 B1)

In regards to claim 3, Crow--Jobs teaches the method of claim 2.
Crow-Jobs teaches changing size of the first/second display elements (See Jobs figs. 3-5, and associated column and lines) however does not specifically teach, wherein changing the […parameter] of the first display element occurs over a first predetermined period of time and changing the […parameter] of the second display element occurs over a second predetermined period of time.  
However, Teibel further teaches, wherein changing the […parameter] of the first display element occurs over a first predetermined period of time and changing the […parameter] of the second display element occurs over a second predetermined period of time.  (See col. 3, lines 15-30, col. 4, lines 4-5, When another window, called a second window or a child window, related to the first window is desired, the parent window's appearance characteristics may be modified to make it appear to the user that the parent window is moving away from the user using aerial perspective design cues.  That is, the parent window's brightness, contrast, and clarity are decreased over a first period of time, thereby indicating to the user that the parent window is now inactive.  second period of time, thereby indicating to the user that the child window is now active.  In one embodiment, the modifications to the appearance characteristics of the parent and child windows may be made concurrently.  In one embodiment, the first and second periods of time are the same, representing a smooth visual transition of active focus from one window to the next.  In another embodiment, the child window may be initially displayed at a predetermined brightness, contrast, and clarity setting, and not subsequently modified.  In yet another embodiment, the first and/or second periods of time may be zero, such that the parent window is abruptly changed to an inactive state appearance and the child window is changed to an active state appearance in a single action rather than by a series of appearance modifications.)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Crow-Jobs to comprise method further taught by Teibel because a visual alert to the user of more important data would have been obtained, therefore improving user experience who is viewing multiple data simultaneously. 

In regards to claim 4, Crow--Jobs -Teibel teaches the method of claim 3, wherein the size of the first display element is different than the size of the second display element at an end of the first predetermined period of time and at an end of the second predetermined period of time.  (See Jobs figs. 3-5, and associated column and first period of time, thereby indicating to the user that the parent window is now inactive.  The child window may be first displayed with an initial setting of brightness, contrast, and clarity, and then modified by increasing the brightness, contrast, and clarity of the child window over a second period of time, thereby indicating to the user that the child window is now active.  In one embodiment, the modifications to the appearance characteristics of the parent and child windows may be made concurrently.  In one embodiment, the first and second periods of time are the same, representing a smooth visual transition of active focus from one window to the next.  In another embodiment, the child window may be initially displayed at a predetermined brightness, contrast, and clarity setting, and not subsequently modified.  In yet another embodiment, the first and/or second periods of time may be zero, such that the parent window is abruptly changed to an inactive state appearance and the child window is changed to an active state appearance in a single action rather than by a series of appearance modifications.)

In regards to claim 5, Crow--Jobs -Teibel teaches the method of claim 4, wherein the size of the first display element is smaller than the size of the second display element at the end of the first predetermined period of time.  (See Jobs figs. 3-5, and associated column and lines, change in size of the first/second display elements in any way by the user desires.  Also see Teibel col. 3, lines 15-30, col. 4, lines 4-5, When another window, called a second window or a child window, related to the first window is desired, the parent window's appearance characteristics may be modified to make it appear to the user that the parent window is moving away from the user using aerial perspective design cues.  That is, the parent window's brightness, contrast, and clarity are decreased over a first period of time, thereby indicating to the user that the parent window is now inactive.  The child window may be first displayed with an initial setting of brightness, contrast, and clarity, and then modified by increasing the brightness, contrast, and clarity of the child window over a second period of time, thereby indicating to the user that the child window is now active.  In one embodiment, the modifications to the appearance characteristics of the parent and child windows may be made concurrently.  In one embodiment, the first and second periods of time are the same, representing a smooth visual transition of active focus from one window to the next.  In another embodiment, the child window may be initially displayed at a predetermined brightness, contrast, and clarity setting, and not subsequently modified.  In yet another embodiment, the first and/or second periods of time may be zero, such that the parent window is abruptly changed to an inactive state appearance and the child window is changed to an active state appearance in a single action rather than by a series of appearance modifications.)

In regards to claim 6, Crow--Jobs -Teibel teaches the method of claim 4, wherein the first predetermined period of time is about equal in duration to the second predetermined period of time.  (See Jobs figs. 3-5, and associated column and lines, change in size of the first/second display elements in any way by the user desires.  Also see Teibel col. 3, lines 15-30, col. 4, lines 4-5, When another window, called a second window or a child window, related to the first window is desired, the parent window's appearance characteristics may be modified to make it appear to the user that the parent window is moving away from the user using aerial perspective design cues.  That is, the parent window's brightness, contrast, and clarity are decreased over a first period of time, thereby indicating to the user that the parent window is now inactive.  The child window may be first displayed with an initial setting of brightness, contrast, and clarity, and then modified by increasing the brightness, contrast, and clarity of the child window over a second period of time, thereby indicating to the user that the child window is now active.  In one embodiment, the modifications to the appearance characteristics of the parent and child windows may be made concurrently.  In one embodiment, the first and second periods of time are the same, representing a smooth visual transition of active focus from one window to the next.  In another embodiment, the child window may be initially displayed at a predetermined brightness, contrast, and clarity setting, and not subsequently modified.  In yet another embodiment, the first and/or second periods of time may be zero, such that the parent window is abruptly changed to an inactive state appearance and the child window is changed to an active state appearance in a single action rather than by a series of appearance modifications.)


	Claims 15-18 are similar in scope to claims 3-6, therefore, it is rejected under similar rationale as set forth above.


Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177